Citation Nr: 1404047	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-45 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York




THE ISSUE

Entitlement to increases in the rating for bilateral peripheral neuropathy of the lower extremities, currently assigned "staged" ratings of 10 percent, each, prior to May 6, 2010, and 20 percent, each, from that date.




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for peripheral neuropathy of both lower extremities, rated 10 percent, each, effective November 24, 2008.  A July 2012 rating decision increased the ratings for the peripheral neuropathy to 20 percent, each, effective May 6, 2010.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the ratings, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  In June 2013, the case was remanded for additional development.  

[The Board notes that it has reviewed both the Veteran's physical claims file and Virtual VA to ensure that the complete record is considered. ]


FINDINGS OF FACT

1.  Prior to May 6, 2010, the Veteran's bilateral peripheral neuropathy is not shown to have been manifested by symptoms analogous to moderate (or greater) incomplete paralysis of the sciatic nerve.

2.  From May 6, 2010, the Veteran's bilateral peripheral neuropathy is not shown to have been manifested by symptoms analogous to moderately severe (or greater) incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

Ratings for bilateral peripheral neuropathy of the lower extremities in excess of 10 percent, each, prior to May 6, 2010, and/or in excess of 20 percent, each, from May 6, 2010, are not warranted.  38 U.S.C.A. §§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8520. 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an August 2013 supplemental SOC readjudicated the matter following the June 2013 Board remand.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in December 2009 and 2011; those examinations are reported in greater detail below, and are cumulatively adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

The Board finds that there has been compliance with the directives of the June 2013 remand.  In this regard, the Board notes that the RO obtained updated VA treatment records (through June 2013) and requested that the Veteran identify any other pertinent treatment providers in a June 2013 letter.  The RO also scheduled the Veteran for a July 2013 VA examination to assess the current severity of his disability.  The Veteran did not respond to the June 2013 letter and failed to appear for the VA examination.  Under 38 C.F.R. § 3.655, with a failure to report for an examination scheduled in conjunction with an original compensation claim, the rating "shall be based on the evidence of record."  As the RO complied with the remand directives, the Board finds that further remand is unnecessary and that the duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.
 
The Veteran's bilateral lower extremity neuropathy has been rated by analogy under Code 8520 (for disability of the sciatic nerve).  A 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.

In its June 2013 remand, the Board directed that the Veteran be afforded a VA examination to evaluate his bilateral peripheral neuropathy of the lower extremities.  The Appeals Management Center (AMC) sent the Veteran a letter that same month which notified him that he would be scheduled for this examination, and advised him of the consequences if he failed to report for such examination (pursuant to the provisions of 38 C.F.R. § 3.655).  According to a Compensation and Pension Exam Inquiry from the VA Medical Center in Northport, New York, the Veteran was scheduled for a VA examination for his bilateral peripheral neuropathy of the lower extremities on July 19, 2013; he failed to report for that examination.  

An August 2013 supplemental statement of the case (SSOC) denied further increase in the rating for bilateral peripheral neuropathy of the lower extremities.  The SSOC noted that the Veteran did not report for the scheduled VA examination; that the Veteran had not offered any "good cause" reason for not reporting for such examination; and that evidence expected from such examination, which might have been material to the outcome of the claim, could not be considered.  The cover letter to the SSOC, dated August 1, 2013, advised the Veteran that he had 30 days to respond; he did not respond.  Under such circumstances, the claim must be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Lower extremity pain was first documented in a June 2009 treatment note; the Veteran was counseled to increase his physical activity.  In his October 2009 notice of disagreement with respect to the rating for his diabetes mellitus, the Veteran stated that he had bilateral neuropathy of the lower extremities.  

On VA peripheral nerves examination in December 2009, the examiner noted complaints of "significant" bilateral leg pain and "occasional numbness" of the feet, accompanied by leg cramps.  The Veteran reported that he could only work 3-4 hours per day, had to rest every 1-2 hours, and was having difficulty carrying heavy loads.  Physical examination found normal tone and bulk and full muscle power in the lower extremities.  There was decreased vibratory sensation in the great toes, bilaterally, and decreased pinprick sensation in the left foot.  Deep tendon reflexes were 1+ and symmetric.  He had normal position sense, and no dysdiadochokinesia.  His gait was wide based, he had difficult with toe walking and mild difficulty performing tandem, and he was unable to perform a heel walk.  The Romberg test was positive.  The diagnosis was mild peripheral sensory neuropathy.  

December 2009 VA treatment records note that the Veteran complained of bilateral leg pain and had painkillers prescribed for chronic back pain.  A daily exercise program was recommended for health maintenance.  

A January 2010 VA neurology treatment record notes essentially the same complaints as on VA examination the month prior, although at that time the Veteran was able to perform the heel walk, his gait was steady but antalgic, muscle strength was 5/5 in all extremities, and deep tendon reflexes were at 2 (except the Achilles, which was 1 bilaterally).  The Veteran reported pain on a level of 0 (out of 10); the attending physician's note indicates there was normal gait and a negative Romberg test.   

A February 2010 treatment note reports chronic pain of the lower extremities, relieved by painkillers; a note in the following month indicates that the painkillers were prescribed to treat chronic back and shoulder pain, and that he was able to work.  

On May 6, 2010, the Veteran reported that his pain had worsened, that he had weakness in both legs, and that he could walk only a few meters without pain.  He had decreased pinprick and vibration sensation and diminished ankle reflexes bilaterally.  His muscle strength was 4/5.  He reported that his disability was interfering with work and that he took painkillers to manage neuropathy.  

In the Veteran's July 2010 notice of disagreement he reported being unable to walk for work and working no more than 3 hours a day, up to 3 days per week.  In his November 2010 substantive appeal he repeated those assertions and reported that he could not stand for more than 20-30 minutes at a time.  He also stated that he passed out and fell on a pipe, breaking three ribs.

November 2010 VA treatment records reflect complaints of shooting pains in the Veteran's hands and feet, but no steppage gait.  He could perform toe walk, heel walk, and tandem.  Romberg was absent.  Strength was 5/5, with normal tone and no atrophy.  He had no pinprick sensation in his feet and diminished vibration sensation.  In December 2010, he reported chronic leg pain and a pain level of 6.  In March 2011, he reported all over chronic pain, with a pain level of 8.  He also stated that his neuropathy was progressive, and that he was unable to work.  He reported shooting pains in his hands and feet.  He could not perform tandem, toe walk, or heel walk, and there was decreased vibration sensation.  Pinprick sensation was intact, Romberg test was negative, tone was within normal limits and there was no atrophy.  His muscle strength was 4/5.  He did not have an ataxic gait.

In July 2011, the Veteran reported pain in his legs, hands, wrists, back, and right shoulder, with a pain level of 8.  In September 2011, he reported "continued painful sensations in his feet and ankles bilaterally."  He was taking narcotic pain relievers for "diffuse body pains."  He reported balance problems, falls, and difficulty walking distances.  Reflexes were 2+, he had decreased vibration sensation, he swayed on Romberg test, and he walked with increased flexion of the knee.  Muscle testing was limited by pain; there was no focal weakness.  On examination in November 2011, he had a normal gait, no sensory deficits, symmetric deep tendon reflexes of 2+, and normal muscle strength.

On VA peripheral neuropathy examination in December 2011, the Veteran reported significant leg pain with occasional foot numbness.  He stated that the reason for his fall onto a pipe was that "his legs gave out underneath him."  He stopped working after the fall.  He reported severe intermittent lower extremity pain, moderate paresthesias and dysesthesias, and moderate numbness.  Muscle strength was 5/5 in all areas tested; he did not have muscle atrophy.  He had normal position sense and decreased sensation in feet and ankles to light touch/monofilament testing.  There were no trophic changes.  His peripheral neuropathy had a functional impact on his job as a fence installer, which he had to quit due to cramping, numbness, and heaviness of his lower extremities.  In a July 2012 addendum, the examiner clarified that the Veteran's symptoms were analogous to moderate incomplete paralysis of the sciatic nerve. 

In January 2012, the Veteran reported chronic pain of his legs, shoulders, and wrists and that he was unable to work.  He walked with a steady gate and reported a pain level of 0.  Increased physical activity was recommended.  

In February 2012, the Veteran reported his pain was "20/10," with numbness, tingling, and burning or electric pain in both feet that disrupts sleep.  He reported that he was currently experiencing numbness and no pain after taking pain medication.  His muscle strength was 5/5 (left thigh flexion limited by pain), he had decreased vibration and pinprick sensation, and his deep tendon reflexes ranged from 1+ to 2+.  He was unable to tandem walk, had a slow and careful walk (but no steppage gait), and had a positive Romberg test.  He exhibited antalgia due to left knee pain.  He reported taking pain killers for orthopedic (not neuropathic) issues and was encouraged to reduce his dosage.
  
VA treatment reports from May 2012 are inconsistent.  On May 4, 2012, he reported a pain level of 8 out of 10, based on chronic back and leg pain, but it was noted that "pain does not significantly interfere with patient's activities of daily life and does not require treatment."  In another note completed the same day, the Veteran reported "severe pain to both legs" and "difficulty walking."  On May 9, 2012, he was seen by the neurology clinic.  Motor strength was 5/5, tone was within normal limits, pinprick sensation was intact and vibration was reported as "5s b/l toes."  Romberg test was negative.  Bilateral deep tendon reflexes were 1+.  He was unable to do a tandem walk and had a steppage gait.  He reported that his "whole body 'aches and pains'" were joint-related, "except on rare occasion in the feet."  He stated that his occasional foot paresthesias were not painful enough to treat.  It was determined that his pain was not neuropathic, neuropathic medications were discontinued, and he was discharged from the neurology clinic.  In June 2012, he was assessed with non-neuropathic pain, "mostly arthritis related."  He reported a pain level of 0.  In July 2012, he complained of increased aches and pains, but did not specify where.  The following day he reported that he was feeling much better and that he went to work.  

In a July 2012 statement to VA, the Veteran again reported that he could not stand for longer than 20 minutes, walk very far, or climb a ladder and that he quit his job as a fence and railing instructor as a result.  He reported falling onto a pipe, but did not describe the circumstances of that fall.  

VA treatment reports from August 2012 note complaints of hand and wrist pain, which he was able to tolerate for work.  He was instructed to exercise at least 30 minutes, three times per week.  In January 2013, the Veteran reported leg, back, shoulder, arm, and wrist pain.  It was noted that he had severe arthritis and required painkillers to be able to work.  His VA treatment provider again recommended regular exercise to control his various medical conditions.  

VA treatment records from February to May 2013 contain reports of an occasional burning/pins and needles sensation in the Veteran's feet and leg pain that wakes him up at night.  He also reported significant wrist pain that interferes with sleep, as well as chronic shoulder pain, neck pain, and intermittent back pain that bothers him when standing or lifting.  His overall pain level was 10.  Sensation to light touch was intact in all extremities, and reflexes were 2/4.  Muscle strength was 5/5.  Neurodysfunction tests were all negative.  He took pain medication for chronic pain of the shoulder, legs, and forearms.  He was working, and his occupation was digging holes for fences.  He used a cane due to his peripheral neuropathy of the lower extremities.  In February 2013, an MRI was ordered due to his history of neuropathy with brisk reflexes throughout but reported difficulty walking.  The results indicated degenerative disease in the cervical spine with severe central and neural canal stenosis.

The competent medical evidence of record does not support a rating in excess of 10 percent prior to May 6, 2010.  The December 2009 VA examiner noted significant leg pain, occasional leg cramps and foot numbness, reduced ability to perform physical labor, decreased sensation, difficulty with toe walking and tandem, inability to heel walk, and a positive Romberg test.  The examiner opined that such symptoms were indicative of mild disability.  

Contemporaneous VA medical records do not support a higher rating for this time period and, in fact, describe a disability was less severe than was reflected during the December 2009 VA examination.  The Veteran was able to perform a heel walk, had a negative Romberg test, had a steady (possibly antalgic) gait, and was able to work.  He took pain medication prescribed to combat pain in his back and shoulders, as well as his legs, and reported a pain level of 0.  It was recommended that he increase his physical activity.  Consequently, the Board finds that, prior to May 6, 2010, a rating under Code 8520 in excess of 10 percent is not warranted based on the record available.  See 38 C.F.R. § 3.655.

Effective May 6, 2010, the Veteran has been assigned a 20 percent rating based on his VA treatment record from that date (with complaints of worsening symptoms to include weakness, reduced muscle strength, and diminished reflexes,) and the July 2012 addendum to the December 2011 VA examination, in which the examiner opined that the Veteran's disability was of moderate severity, based on reports of severe pain, moderate tingling/burning and other abnormal sensation, and moderate numbness, as well as his report that he fell and was unable to work due to his neuropathy.  
  
Contemporaneous medical records do not support a rating in excess of 20 percent from May 6, 2010.  His muscle strength varied from 4-5 out of 5, his gait ranged from normal to slow (with intermittent steppage gait), his Romberg test was intermittently positive, sensation ranged from intact to (on one occasion) absent, reflexes ranged from 1+ to 2+, and he was alternately able and unable to perform heel, toe, and tandem walks.  After January 2012, he reported to his treatment providers that he was again working as a fence installer, a manual labor occupation.  Notably, his treatment providers continued to recommend increased physical activity.  

As for the Veteran's complaints of pain, the Board notes that he consistently complained of diffuse body pain involving his back, shoulders, neck, and wrists, in addition to his legs and feet.  Thus, assertions of elevated pain levels, use of painkillers, and inability to work due to pain cannot be attributed to his lower extremity neuropathy alone.  Furthermore, May 2012 neurology treatment notes indicate that said pain was primarily due to orthopedic (not neurologic) issues, including arthritis.  His neurologic medication was discontinued, and he was discharged from the neurology clinic.  A February 2013 MRI to determine the cause of his walking difficulty indicated cervical spine disability.  The Board finds that this competent medical evidence is highly probative and weighs against a finding that his bilateral peripheral neuropathy was more than moderately disabling.  

The Board acknowledges the Veteran's assertions that he had to reduce hours or quit his job for a time due to his peripheral neuropathy and that he fell as a result of his legs giving out.  The Veteran is competent to report the symptoms and events he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board must determine whether such reports are credible.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), but may consider inconsistent statements and internal inconsistencies, Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board finds that the Veteran's statements to VA that his work was affected due to his leg pain are directly contradicted by the contemporaneous medical evidence indicating pain throughout his body that was largely orthopedic in nature.  The Board further notes that statements regarding the nature of his fall are inconsistent, not supported by competent medical evidence, and made in connection with his claim for compensation, which the Board finds to be self-serving, compensation-driven, and not credible.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Notably, the Veteran continues to work in a physically demanding occupation, and his treatment providers have consistently recommended increased physical activity (walking).  These factors are inconsistent with a finding of more than moderate disability.  Consequently, the Board finds that a rating under Code 8520 in excess of 20 percent from May 6, 2010, is not warranted.  See 38 C.F.R. § 3.655.
The Board has also considered whether referral of this issue for extraschedular consideration is indicated.  The Board notes that the Veteran is rated by analogy to incomplete paralysis of the sciatic nerve, and, thus, the symptoms commensurate with each rating are not precisely enumerated.  However, given the competent medical evidence that the Veteran's symptoms (e.g., pain, sensation, strength, reflexes, and maneuverability) were, collectively, no more than mild, prior to May 6, 2010, and moderate, from that date, the Board finds that there is no evidence that the bilateral peripheral neuropathy is manifested by symptoms or impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record shows that the Veteran is employed.  The Board acknowledges the Veteran's contentions that he was prevented from working due to his peripheral neuropathy, but has already found such testimony less than credible.  Furthermore, there is no indication in the record that the Veteran, who has maintained his own fencing installation business, would be unable to secure gainful sedentary employment.  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  [The record shows that a separate claim for TDIU is pending with the RO.]


ORDER

The appeal seeking ratings in excess of 10 percent, each, prior to May 6, 2010, and/or in excess of 20 percent, each, from that date for peripheral neuropathy of both lower extremities is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


